Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of December 14, 2004,
by and among Diametrics Medical, Inc., a Minnesota corporation (the “Company”),
and the subscribers identified on the signature page hereto (each a “Subscriber”
and collectively “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“1933 Act”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
Three Million Dollars ($3,000,000) (the "Purchase Price”) of principal amount of
promissory notes of the Company (“Note” or “Notes”) convertible into shares of
the Company’s common stock, $0.01 par value (the “Common Stock”) at a per share
conversion price equal to $0.02, and common stock purchase warrants (the
“Warrants”) in the form attached hereto as Exhibit A, to purchase shares of
Common Stock (the “Warrant Shares”). One Million Eight Hundred Thousand Dollars
($1,800,000) of the Purchase Price shall be payable on the Initial Closing Date
as defined in Section 1 hereof (“Initial Closing Purchase Price”). One Million
Two Hundred Thousand Dollars ($1,200,000) of the Purchase Price (“Second Closing
Purchase Price”) will be payable on the Second Closing Date as defined in
Section 2(a) of this Agreement. The Notes, shares of Common Stock issuable upon
conversion of the Notes (the “Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”; and

WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby shall be held in escrow pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit B (the “Escrow Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

1. Initial Closing. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Initial Closing Date, each Subscriber shall
purchase and the Company shall sell to each Subscriber a Note in the principal
amount designated on the signature page hereto (“Initial Closing Notes”) and the
amount of Warrants determined pursuant to Section 3 below (“Initial Closing
Warrants”). The aggregate principal amount of the Notes to be purchased by the
Subscribers on the Initial Closing Date shall, in the aggregate, be equal to the
Initial Closing Purchase Price. The Initial Closing Date shall be the date that
subscriber funds representing the net amount due the Company from the Initial
Closing Purchase Price of the Offering is transmitted by wire transfer or
otherwise to or for the benefit of the Company.

2. Second Closing.

(a) Second Closing. The closing date in relation to the Second Closing Purchase
Price shall be the fifth (5th) business day after the Actual Effective Date as
defined in Section 2(b) of this Agreement (the “Second Closing Date”). Subject
to the satisfaction or waiver of the terms and conditions of this Agreement on
the Second Closing Date, each Subscriber shall purchase and the Company shall
sell to each Subscriber a Note in the principal amount designated on the
signature page hereto (“Second Closing Notes”) and the amount of Warrants
determined pursuant to Section 3 below (“Second Closing Warrants”). The
aggregate Purchase Price of the Second Closing Notes for all Subscribers shall
be equal to the Second Closing Purchase Price. The Second Closing Note shall be
identical to the Note issuable on the Initial Closing Date except that the
maturity date of such Note shall be the third anniversary of the Second Closing
Date. The Conversion Price for the Second Closing Notes shall be the same
Conversion Price in effect for the Initial Closing Notes as of the Second
Closing Date.

(b) Conditions to Second Closing. The occurrence of the Second Closing is
expressly contingent on (i) receipt of the Approval described in Section 7.8 of
this Agreement, (ii) the truth and accuracy in all material respects, on the
date the Registration Statement described in Section 11.1 (iv) is declared
effective by the Commission (“Actual Effective Date”) and Second Closing Date of
the representations and warranties of the Company and Subscriber contained in
this Agreement, (iii) continued compliance in all material respects with the
covenants of the Company set forth in this Agreement, (iv) the non-occurrence of
any Event of Default (as defined in the Note) or other default by the Company of
its obligations and undertakings contained in this Agreement, (v) the delivery
on the Second Closing Date of Second Closing Notes, and (vi) the delivery of the
Second Closing Warrants. The exercise price of the Warrants issuable on the
Second Closing Date shall be the same as the exercise price of the Initial
Closing Warrants in effect on the Initial Closing Date.

(c) Second Closing Deliveries. On the Second Closing Date, the Company will
deliver the Second Closing Notes and Second Closing Warrants to the Escrow Agent
and each Subscriber will deliver its portion of the Second Closing Purchase
Price to the Escrow Agent. On the Second Closing Date, the Company will deliver
a certificate (“Second Closing Certificate”) signed by its chief executive
officer or chief financial officer (i) representing the truth and accuracy in
all material respects of all the representations and warranties made by the
Company contained in this Agreement, as of the Initial Closing Date, and Second
Closing Date, as if such representations and warranties were made and given on
all such dates, (ii) adopting the covenants and conditions set forth in
Sections 9, 10, 11, and 12 of this Agreement in relation to the Second Closing
Notes and Second Closing Warrants, (iii) representing the timely compliance by
the Company with the Company’s registration requirements set forth in Section 11
of this Agreement, and (iv) certifying that an Event of Default, as defined in
the Note and this Agreement, has not occurred. A legal opinion nearly identical
to the legal opinion referred to in Section 6 of this Agreement shall be
delivered to each Subscriber at the Second Closing in relation to the Company,
Second Closing Notes, and Second Closing Warrants (“Second Closing Legal
Opinion”).

3. Warrants. On each Closing Date (as defined in Section 13(b) hereof), the
Company will issue and deliver Warrants to the Subscribers. Fifty (50) Warrants
will be issued for each one hundred (100) Shares which would be issued on each
Closing Date assuming the complete conversion of the Notes issued on each such
Closing Date at the Conversion Price in effect on each such Closing Date. The
per Warrant Share exercise price to acquire a Warrant Share upon exercise of a
Warrant shall be $0.025. The Warrants shall be exercisable until five (5) years
after the Issue Date of the Warrants.

4. Subscriber’s Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company only as to such
Subscriber that:

(a) Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company’s Form 10-K- for
the year ended December 31, 2003 as filed with the Commission, together with all
subsequently filed Forms 10-Q, 8-K, and filings made with the Commission
available at the EDGAR website (hereinafter referred to collectively as the
“Reports”). In addition, the Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as the Subscriber has requested in writing (such other information is
collectively, the “Other Written Information”), and considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Securities.

(b) Information on Subscriber. The Subscriber is, and will be at the time of the
conversion of the Notes and exercise of the Warrants, an “accredited investor”,
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. The Subscriber is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof. The information set forth on the signature page hereto
regarding the Subscriber is accurate.

(c) Purchase of Common Stock and Warrants. On each Closing Date, the Subscriber
will purchase the Notes and Warrants as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.

(d) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. In any event, and subject to compliance with
applicable securities laws, the Subscriber may enter into lawful hedging
transactions with third parties, which may in turn engage in short sales of the
Securities in the course of hedging the position they assume and the Subscriber
may also enter into short positions or other derivative transactions relating to
the Securities, or interests in the Securities, and deliver the Securities, or
interests in the Securities, to close out their short or other positions or
otherwise settle short sales or other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties that in turn may
dispose of these Securities.

(e) Shares Legend. The Shares and the Warrant Shares shall bear the following or
similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO DIAMETRICS MEDICAL, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”

(f) Warrants Legend. The Warrants shall bear the following

or similar legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO DIAMETRICS
MEDICAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

(g) Note Legend. The Note shall bear the following legend:

“THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO DIAMETRICS MEDICAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(h) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

(i) Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.

(j) Restricted Securities. Subscriber understands that the Securities have not
been registered under the 1933 Act and such Subscriber will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless (i) pursuant to an effective registration statement under the 1933 Act,
(ii) such Subscriber provides the Company with an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that a sale, assignment or
transfer of the Securities may be made without registration under the 1933 Act,
or (iii) Subscriber provides the Company with reasonable assurances (in the form
of seller and broker representation letters) that the Shares or the Warrant
Shares, as the case may be, may be sold pursuant to (A) Rule 144 promulgated
under the 1933 Act, or (B) Rule 144(k) promulgated under the 1933 Act, in each
case following the applicable holding period set forth therein. Notwithstanding
anything to the contrary contained in this Agreement, such Subscriber may
transfer (without restriction and without the need for an opinion of counsel)
the Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement.

For the purposes of this Agreement, an “Affiliate” of any person or entity means
any other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each Subsidiary of the Company. For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

(k) No Governmental Review. Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

(l) Correctness of Representations. Each Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to each Closing Date shall be true and correct as of each Closing
Date.

(m) Survival. The foregoing representations and warranties shall survive for a
period of three years after the later of the Initial Closing Date or the Second
Closing Date.

5. Company Representations and Warranties. Except as set forth in the Disclosure
Schedule (attached hereto as Attachment 1) and the Reports the Company
represents and warrants to and agrees with each Subscriber that:

(a) Due Incorporation. The Company and each of its Subsidiaries identified in
Schedule 5(a) (individually a “Subsidiary” and collectively “Subsidiaries”) is a
corporation duly organized, validly existing and in good standing under the laws
of the respective jurisdictions of their incorporation and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by them makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purpose of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken as a whole.

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company and each of its Subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable.

(c) Authority; Enforceability. This Agreement, the Note, the Warrants, the
Escrow Agreement, the Security Agreement to which the Company is a party, the
documents referred to in Section 1.1(w) of the Escrow Agreement relating to TGC
Research Limited (a company incorporated in the United Kingdom with registered
number 5273708 referred to herein as “TGC”), a wholly-owned Subsidiary of the
Company, Collateral Agent Agreement, and the Guaranty described in Section 13
hereof and any other agreements delivered together with this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and Subsidiaries and are valid
and binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company and each Subsidiary
have full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.

(d) Additional Issuances. There are no outstanding agreements or preemptive or
similar rights affecting the Company’s common stock or equity and no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, or agreements or understandings with respect to the sale or
issuance of any shares of common stock or equity of the Company or other equity
interest in any of the Subsidiaries of the Company except as described on
Schedule 5(d).

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the Bulletin Board nor the Company’s shareholders is
required for the execution by the Company and Subsidiaries of the Transaction
Documents and, except for the Approval in connection with the Second Closing,
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.

(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or any of its
Subsidiaries or over the properties or assets of the Company or any of its
Affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its Affiliates or Subsidiaries is a party, by which the Company or any of its
Affiliates or Subsidiaries is bound, or to which any of the properties of the
Company or any of its Affiliates or Subsidiaries is subject, or (D) the terms of
any “lock-up” or similar provision of any underwriting or similar agreement to
which the Company, or any of its Affiliates or Subsidiaries is a party except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect on the Company; or

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company, its Subsidiaries or any
of its Affiliates; or

(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or

(iv) result in the activation of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.

(g) The Securities. The Securities upon issuance:

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

(ii) have been, or will be, duly and validly authorized and on the date of
conversion of the Notes and upon exercise of the Warrants (after receipt by the
Company of payment therefor), the Shares and Warrant Shares will be duly and
validly issued, fully paid and nonassessable and, if registered for resale
pursuant to the 1933 Act, and resold pursuant to an effective registration
statement, will be free trading and unrestricted);

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company; and

(iv) will not subject the holders thereof to personal liability by reason of
being such holders.

(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect on the Company.

(i) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the “1934 Act”) and has a class of common shares registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.

(j) No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.

(k) Information Concerning Company. The Reports contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein. Since
the date of the financial statements included in the Reports, and except as
modified in the Other Written Information or in the Schedules hereto, there has
been no material adverse change in the Company’s business, financial condition
or affairs not disclosed in the Reports. The Reports do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made.

(l) Stop Transfer. The Securities, when issued, will be restricted securities.
The Company will not issue any stop transfer order or other order impeding the
sale, resale or delivery of any of the Securities, except as may be required by
any applicable federal or state securities laws and unless contemporaneous
notice of such instruction is given to the Subscriber.

(m) Defaults. The Company and its Subsidiaries are not in violation of its
articles of incorporation or bylaws. The Company and its Subsidiaries are
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect on the Company, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect on
the Company or its Subsidiaries.

(n) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Bulletin Board. Nor
will the Company or any of its Affiliates or Subsidiaries take any action or
steps that would cause the offer or issuance of the Securities to be integrated
with other offerings. The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Securities.

(o) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

(p) Listing. The Company’s common stock is quoted on the OTC Bulletin Board
(“Bulletin Board”). The Company has not received any oral or written notice that
its common stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that its common stock does not meet all requirements for the
continuation of such quotation and the Company satisfies all the requirements
for the continued quotation of its common stock on the Bulletin Board.

(q) No Undisclosed Liabilities. The Company and its Subsidiaries have no
liabilities or obligations which are material, individually or in the aggregate,
which are not disclosed in the Reports and Other Written Information, other than
those incurred in the ordinary course of the Company’s businesses since
December 31, 2003 and which, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect, other than as set forth in
Schedule 5(q).

(r) No Undisclosed Events or Circumstances. Since December 31, 2003, no event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries, businesses, properties, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the Reports.

(s) Capitalization. The authorized and outstanding capital stock of the Company
and TGC as of the date of this Agreement and the Closing Date are set forth on
Schedule 5(s). Except as set forth on Schedule 5(d), there are no options,
warrants, or rights to subscribe to, securities, rights or obligations
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company or any of its Subsidiaries. All of the
outstanding shares of Common Stock of the Company and TGC have been duly and
validly authorized and issued and are fully paid and nonassessable.

(t) Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment, that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Shares upon conversion of the Notes, and the Warrant Shares upon
exercise of the Warrants is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company or parties entitled to receive equity of the
Company.

(u) No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers.

(v) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to each Closing Date, shall be true and correct in all material respects
as of each Closing Date.

(w) Investment Company. The Company is not an Affiliate of an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(x) Survival. The foregoing representations and warranties shall survive for a
period of three years after the later of the Initial Closing Date or the Second
Closing Date.

6. Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to Subscriber from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers. A form of the
legal opinion is annexed hereto as Exhibit C. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are reasonably
necessary for the issuance and resale of the Common Stock issuable upon
conversion of the Notes and exercise of the Warrants pursuant to an effective
registration statement.

7.1. Conversion of Note.

(a) Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering,
an opinion of counsel to assure that the Company’s transfer agent shall issue
stock certificates in the name of Subscriber (or its nominee) or such other
persons as designated by Subscriber and in such denominations to be specified at
conversion representing the number of shares of common stock issuable upon such
conversion. The Company warrants that no instructions regarding the Notes and
Warrants other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that, unless waived by the
Subscriber, the Shares will be free-trading, and freely transferable, and will
not contain a legend restricting the resale or transferability of the Shares
provided the Shares are concurrently being sold pursuant to an effective
registration statement covering the Shares. Otherwise, such Shares will bear the
legend set forth in Section 4 (e) hereof.

(b) Subscriber will give notice of its decision to exercise its right to convert
the Note or part thereof by telecopying an executed and completed Notice of
Conversion (a form of which is annexed as Exhibit A to the Note) to the Company
via confirmed telecopier transmission or otherwise pursuant to Section 13(a) of
this Agreement. The Subscriber will not be required to surrender the Note until
the Note has been fully converted or satisfied. Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
shall be deemed a Conversion Date. The Company will instruct the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Shares issuable upon conversion of the Note to the Subscriber via express
courier for receipt by such Subscriber within three (3) business days after
receipt by the Company of the Notice of Conversion (such third day being the
“Delivery Date”). In the event the Shares are electronically transferable, then
delivery of the Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Subscriber. A Note representing
the balance of the Note not so converted will be provided by the Company to the
Subscriber if requested by Subscriber, provided the Subscriber delivers an
original Note to the Company.

(c) The Company understands that a delay in the delivery of the Shares in the
form required pursuant to Section 7.1 hereof, or the Mandatory Redemption Amount
described in Section 7.2 hereof, later than two business days after the Delivery
Date or later than the Mandatory Redemption Payment Date (as hereinafter
defined) could result in economic loss to the Subscriber. As compensation to the
Subscriber for such loss, the Company agrees to pay (as liquidated damages and
not as a penalty) to the Subscriber for late issuance of Shares in the form
required pursuant to Section 7.1 hereof upon Conversion of the Note in the
amount of $100 per business day after the Delivery Date for each $10,000 of Note
principal amount being converted of the corresponding Shares which are not
timely delivered. The Company shall pay any payments incurred under this Section
in immediately available funds upon demand. Furthermore, in addition to any
other remedies which may be available to the Subscriber, in the event that the
Company fails for any reason to effect delivery of the Shares by the Delivery
Date or make payment by the Mandatory Redemption Payment Date, the Subscriber
will be entitled to revoke all or part of the relevant Notice of Conversion or
rescind all or part of the notice of Mandatory Redemption by delivery of a
notice to such effect to the Company whereupon the Company and the Subscriber
shall each be restored to their respective positions immediately prior to the
delivery of such notice, except that the liquidated damages described above
shall be payable through the date notice of revocation or rescission is given to
the Company.

(d) Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Subscriber and thus refunded to the Company.

7.2. Mandatory Redemption at Subscriber’s Election. In the event the Company is
prohibited from issuing Shares for any reason other than pursuant to the
limitations set forth in Section 7.3 hereof, or fails to timely deliver Shares
within twenty (20) days after a Delivery Date, or upon the occurrence of any
other Event of Default (as defined in the Note or in this Agreement), then at
the Subscriber’s election, the Company must pay to the Subscriber ten (10)
business days after request by the Subscriber, at the Subscriber’s election, a
sum of money determined by (i) multiplying up to the outstanding principal
amount of the Note designated by the Subscriber by 120%, or (ii) multiplying the
number of Shares otherwise deliverable upon conversion of an amount of Note
principal and/or interest designated by the Subscriber (with the date of giving
of such designation being a Deemed Conversion Date) at the then Conversion Price
that would be in effect on the Deemed Conversion Date by the highest closing
price of the Common Stock on the principal market for the period commencing on
the Deemed Conversion Date until the day prior to the receipt of the Mandatory
Redemption Payment, whichever is greater, together with accrued but unpaid
interest thereon (“Mandatory Redemption Payment”). The Mandatory Redemption
Payment must be received by the Subscriber on the same date as the Company
Shares otherwise deliverable or within ten (10) business days after request,
whichever is sooner (“Mandatory Redemption Payment Date”). Upon receipt of the
Mandatory Redemption Payment, the corresponding Note principal and interest will
be deemed paid and no longer outstanding. Liquidated damages calculated pursuant
to Section 7.1(c) hereof, that have been paid or accrued for the twenty day
period prior to the actual receipt of the Mandatory Redemption Payment by the
Subscriber shall be credited against the Mandatory Redemption Payment.

7.3. Maximum Conversion. The Subscriber shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of common stock beneficially owned by the Subscriber and its Affiliates on a
Conversion Date, and (ii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by the Subscriber and its Affiliates of more than 9.99% of the outstanding
shares of common stock of the Company on such Conversion Date. For the purposes
of the provision to the immediately preceding sentence, beneficial ownership
shall be determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to the
foregoing, the Subscriber shall not be limited to aggregate conversions of only
9.99% and aggregate conversions by the Subscriber may exceed 9.99%. The
Subscriber may void the conversion limitation described in this Section 7.3 upon
and effective after 61 days prior written notice to the Company. The Subscriber
may allocate which of the equity of the Company deemed beneficially owned by the
Subscriber shall be included in the 9.99% amount described above and which shall
be allocated to the excess above 9.99%.

7.4. Injunction — Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof or exercise the Warrant in whole or in part, the
Company may not refuse conversion or exercise based on any claim that such
Subscriber or any one associated or affiliated with such Subscriber has been
engaged in any violation of law, or for any other reason, unless, an injunction
from a court, on notice, restraining and or enjoining conversion of all or part
of said Note or exercise of all or part of said Warrant shall have been sought
and obtained by the Company and the Company has posted a surety bond for the
benefit of such Subscriber in the amount of 130% of the amount of the Note, or
aggregate purchase price of the Warrant Shares which are subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Subscriber to the extent Subscriber obtains judgment.

7.5. Buy-In. In addition to any other rights available to the Subscriber, if the
Company fails to deliver to the Subscriber such shares issuable upon conversion
of a Note by the Delivery Date and if seven (7) business days after the Delivery
Date the Subscriber purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Subscriber
of the Common Stock which the Subscriber was entitled to receive upon such
conversion (a “Buy-In”), then the Company shall pay in cash to the Subscriber
(in addition to any remedies available to or elected by the Subscriber) the
amount by which (A) the Subscriber’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate principal and/or interest amount of the Note for which such conversion
was not timely honored, together with interest thereon at a rate of 15% per
annum, accruing until such amount and any accrued interest thereon is paid in
full (which amount shall be paid as liquidated damages and not as a penalty).
For example, if the Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of $10,000 of note principal and/or interest, the Company shall be
required to pay the Subscriber $1,000, plus interest. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.

7.6 Adjustments. The Conversion Price, Warrant exercise price and amount of
Shares issuable upon conversion of the Notes and exercise of the Warrants shall
be adjusted as described in this Agreement, the Notes and Warrants.

7.7. Redemption. The Note and Warrants shall not be redeemable or callable
except as described in the Note and Warrants.

7.8. Shareholder Approval. The Company and Subscribers agree that until the
Company obtains shareholder approval of an increase in the authorized Common
Stock of the Company to not less than 1,000,000,000 Shares of Common Stock (the
“Approval”), each Subscriber may not convert a Note for more than such
Subscriber’s pro rata portion of the Initial Reserve (as defined in Section
9.1(f) hereof). The Company further covenants to file a preliminary proxy
statement for a meeting of the Company shareholders relating to the Approval
with the Commission on or before December 30, 2004(“Proxy Filing Date”). The
Company further covenants to use its reasonable best efforts to obtain the
Approval not later than 90 days from the earlier of the Proxy Filing Date or
date the preliminary proxy is actually filed (“Approval Date”). The Company’s
failure to (i) file the proxy on or before the Proxy Filing Date; or (ii) the
Company’s failure to obtain the Approval on or before the Approval Date (any of
the preceding being an “Approval Default”) shall be deemed an Event of Default
under the Note.

8. Broker/Legal Fees.

(a) Broker’s Fee. The Company on the one hand, and each Subscriber (for himself
only) on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
The Company represents that there are no parties entitled to receive fees,
commissions, or similar payments in connection with the Offering.

(b) Due Diligence Fee. The Company will pay a due diligence fee equal to ten
percent (10%) of the Purchase Price to Ghillie Finanz, AG (“Due Diligence Fee”).
The Due Diligence Fee will be payable in two tranches proportionate to the
aggregate principal amount of the Notes sold at the Initial Closing and Second
Closing out of funds held pursuant to the Escrow Agreement. Ghillie Finanz, AG
will also be paid by the Company a due diligence fee of 10% of the proceeds
received by the Company from exercise of the Warrants (“Warrant Exercise
Compensation”). The Warrant Exercise Compensation will be payable by the Company
to Ghillie Finanz, AG within ten days after each receipt by the Company of
Warrant Exercise proceeds.

(c) Legal Fees. The Company shall pay to (i) Grushko & Mittman, P.C., a fee of
$30,000 as reimbursement for services rendered to the Subscribers in connection
with this Agreement and the purchase and sale of the Notes and Warrants (the
“Offering”) and acting as Escrow Agent for the Offering and (ii) Moorhead James
(Solicitors) a fee of $25,000 as reimbursement for services rendered to the
Subscribers in connection with this Agreement and the Offering (together, the
“Legal Fees”). The Legal Fees will be payable out of funds held pursuant to the
Escrow Agreement.

9.1. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

(a) Stop Orders. The Company will advise the Subscribers, promptly after it
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.

(b) Listing. The Company shall promptly secure the listing of the shares of
Common Stock and the Warrant Shares upon each national securities exchange, or
automated quotation system upon which they are or become eligible for listing
(subject to official notice of issuance) and shall maintain such listing so long
as any Warrants are outstanding. The Company will maintain the listing of its
Common Stock on the American Stock Exchange, Nasdaq SmallCap Market, Nasdaq
National Market System, Bulletin Board, or New York Stock Exchange (whichever of
the foregoing is at the time the principal trading exchange or market for the
Common Stock (the “Principal Market”)), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide the Subscribers
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement and the Closing Date, the Bulletin Board is and will be the
Principal Market.

(c) Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Subscribers and promptly provide copies thereof to Subscriber.

(d) Reporting Requirements. From the date of this Agreement and until the sooner
of (i) two (2) years after the Second Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitation, the Company will (v) cause its Common Stock to continue to
be registered under Section 12(b) or 12(g) of the 1934 Act, (x) comply in all
material respects with its reporting and filing obligations under the 1934 Act,
(y) comply with all reporting requirements that are applicable to an issuer with
a class of shares registered pursuant to Section 12(b) or 12(g) of the 1934 Act,
as applicable, and (z) comply with all requirements related to any registration
statement filed pursuant to this Agreement. The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said acts until three (3) years after the Second Closing Date.
Until the earlier of the resale of the Common Stock and the Warrant Shares by
each Subscriber or two (2) years after the Warrants have been exercised, the
Company will use its best efforts to continue the listing or quotation of the
Common Stock on the Principal Market or other market with the reasonable consent
of Subscribers holding a majority of the Shares and Warrant Shares, and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market. The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to each Subscriber promptly after
such filing.

(e) Use of Proceeds. The proceeds of the Offering will be employed by the
Company for the purposes set forth on Schedule 9.1(e) hereto. A deviation of
more than 20% of any single stated use of proceeds or a deviation in the
aggregate of more than 35% will be an Event of Default under the Note. Except as
set forth on Schedule 9.1(e), the Purchase Price may not and will not be used
for accrued and unpaid officer and director salaries, payment of financing
related debt, redemption of outstanding notes or equity instruments of the
Company nor non-trade obligations outstanding on a Closing Date. A portion of
the proceeds will be paid by the Escrow Agent directly from escrow on the
Closing Date to the parties and for the purposes set forth on Schedule 9.1(e).

(f) Reservation. Prior to the Initial Closing Date, the Company undertakes to
and through the Approval Date, the Company shall reserve, on behalf of each
holder of Notes in proportion to the principal amount of Notes purchased
pursuant to this Agreement, from its authorized but unissued common stock, an
aggregate of 80,000,000 Shares (“Initial Reserve”) of Common Stock for issuance
upon conversion of the Initial Closing Notes at the conversion price set forth
in the Notes. From and after the Approval Date, the Company undertakes to
reserve, pro rata, on behalf of each holder of a Note or Warrant on a pro rata
basis (including the Second Closing Notes and Second Closing Warrants), from its
authorized but unissued common stock, a number of common shares equal to 150% of
the amount of Common Stock necessary to allow each holder of such Notes to be
able to convert all such outstanding Notes and interest and reserve the amount
of Warrant Shares issuable upon exercise of the Warrants. Failure to have
sufficient shares reserved pursuant to this Section 9(f) for three
(3) consecutive business days or ten (10) days in the aggregate shall be a
material default of the Company’s obligations under this Agreement.

(g) Taxes. From the date of this Agreement and until the sooner of (i) three (3)
years after the Second Closing Date, or (ii) until all the Shares and Warrant
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will promptly pay and discharge, or cause to be paid
and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

(h) Insurance. From the date of this Agreement and until the sooner of (i) three
(3) years after the Second Closing Date, or (ii) until all the Shares and
Warrant Shares have been resold or transferred by all the Subscribers pursuant
to the Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in the Company’s line of business, in amounts sufficient to prevent
the Company from becoming a co-insurer and not in any event less than one
hundred percent (100%) of the insurable value of the property insured; and the
Company will maintain, with financially sound and reputable insurers, insurance
against other hazards and risks and liability to persons and property to the
extent and in the manner customary for companies in similar businesses similarly
situated and to the extent available on commercially reasonable terms.

(i) Books and Records. From the date of this Agreement and until the sooner of
(i) three (3) years after the Second Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitations, the Company will keep true records and books of account
in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

(j) Governmental Authorities. From the date of this Agreement and until the
sooner of (i) three (3) years after the Second Closing Date, or (ii) until all
the Shares and Warrant Shares have been resold or transferred by all the
Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations, the Company shall duly observe and conform
in all material respects to all valid requirements of governmental authorities
relating to the conduct of its business or to its properties or assets.

(k) Intellectual Property. From the date of this Agreement and until the sooner
of (i) three (3) years after the Second Closing Date, or (ii) until all the
Shares and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitations, the Company shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.

(l) Properties. From the date of this Agreement and until the sooner of
(i) three (3) years after the Second Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement (as defined in Section 11.1(iv) hereof)
or pursuant to Rule 144, without regard to volume limitations, the Company will
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto; and the Company will
at all times comply with each provision of all leases to which it is a party or
under which it occupies property if the breach of such provision could
reasonably be expected to have a Material Adverse Effect.

(m) Confidentiality/Public Announcement. From the date of this Agreement and
until the sooner of (i) three (3) years after the Second Closing Date, or
(ii) until all the Shares and Warrant Shares have been resold or transferred by
all the Subscribers pursuant to the Registration Statement or pursuant to
Rule 144, without regard to volume limitations, the Company agrees that except
in connection with a Form 8-K or the Registration Statement, it will not
disclose publicly or privately the identity of the Subscribers unless expressly
agreed to in writing by a Subscriber or only to the extent required by law and
then only upon five days prior notice to Subscriber. In any event and subject to
the foregoing, the Company undertakes to file a Form 8-K or make a public
announcement describing the Offering not later than the first business day after
each Closing Date. In the Form 8-K or public announcement, the Company will
specifically disclose the amount of common stock outstanding immediately after
each Closing. A form of the proposed Form 8-K or public announcement to be
employed in connection with each Closing Date is annexed hereto as Exhibit D.

(n) Further Registration Statements. Except for a registration statement filed
on behalf of the Subscribers pursuant to Section 11 of this Agreement or in
connection with the securities identified on Schedule 11.1 hereto, the Company
will not file any registration statements or amend any already filed
registration statement (except for any amendments deemed necessary by the
Company to keep such already filed registration statements current and
effective), including but not limited to Form S-8, with the Commission or with
state regulatory authorities without the consent of the Subscriber (which
consent shall not be unreasonably withheld) until the sooner of (i) the
Registration Statement shall have been current and available for use in
connection with the public resale of the Shares and Warrant Shares for 365 days,
(ii) until all the Shares have been resold or transferred by the Subscribers
pursuant to the Registration Statement or Rule 144, without regard to volume
limitations, or (iii) the date the Notes have been fully paid (“Exclusion
Period”).

(o) Blackout. The Company undertakes and covenants that until the first to occur
of (i) the end of the Exclusion Period, or (ii) until all the Shares and Warrant
Shares have been resold pursuant to a registration statement or Rule 144 except
as described on Schedule 11.1 hereto, the Company will not enter into any
acquisition, merger, exchange or sale or other transaction that could have the
effect of delaying the effectiveness of any pending registration statement or
causing an already effective registration statement to no longer be effective or
current for a period of fifteen (15) or more days.

(p) Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide any Subscriber or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Subscriber shall have agreed
in writing to receive such information. The Company understands and confirms
that each Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

(q) Limited Standstill. The Company will deliver to the Subscribers on or before
the Closing Date and enforce the provisions of irrevocable lockup agreements
(“Limited Standstill Agreements”) in the forms annexed hereto as Exhibit E, with
the parties identified on Schedule 9.1(q) hereto.

(r) Schedule 9.1(r) is also a schedule of all outstanding debt of the Company or
equity instruments of the Company and TGC which accrue dividends or interest.
The Company will obtain the agreement of the holders of all such debt or equity
instruments to waive conversion or exercise and payment of all such principal,
redemption amounts, interest, dividends and any other payments due thereon or in
connection therewith until the date the Notes have been fully paid. A copy of
the Subordination Agreement to be delivered to Subscribers is annexed hereto as
Exhibit F hereto.

9.2. Covenants of the Subsidiaries. The Company makes the same covenants
contained in Section 9.1(g) through 9.1(l) on behalf of TGC as if such covenants
were made by TGC.

10. Covenants of the Company and Subscriber Regarding Indemnification.

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, Affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any warranty by Company in this Agreement or in any
Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscriber relating hereto.

(b) Each Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, Affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Subscriber in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by such Subscriber of any covenant or
undertaking to be performed by such Subscriber hereunder, or any other agreement
entered into by the Company and Subscribers, relating hereto.

(c) In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of Registrable
Securities (as defined herein).

(d) The procedures set forth in Section 11.6 shall apply to the indemnification
set forth in Sections 10(a) and 10(b) above.

11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.

(i) On one occasion, for a period commencing sixty-one (61) days after the
Initial Closing Date, but not later than two (2) years after the Second Closing
Date (“Request Date”), upon a written request therefor from any record holder or
holders of more than 50% of the Shares issued and issuable upon conversion of
the Notes and Warrant Shares actually issued upon exercise of the Warrants, the
Company shall prepare and file with the Commission a registration statement
under the 1933 Act registering the Shares and Warrant Shares which are the
subject of such request for unrestricted public resale by the holder thereof.
For purposes of Section 11 hereof, Registrable Securities shall include all
Shares issuable upon conversion of the Notes and all Warrant Shares. For
purposes of Sections 11.1(i) and 11.1(ii), Registrable Securities shall not
include (A) Securities which are registered for resale in an effective
registration statement, (B) included for registration in a pending registration
statement, or (C) which have been issued without further transfer restrictions
after a sale or transfer pursuant to Rule 144 under the 1933 Act. Upon the
receipt of such request, the Company shall promptly give written notice to all
other record holders of the Registrable Securities that such registration
statement is to be filed and shall include in such registration statement
Registrable Securities for which it has received written requests within ten
(10) days after the Company gives such written notice. Such other requesting
record holders shall be deemed to have exercised their demand registration right
under this Section 11.1(i).

(ii) If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement, each such time it will give at
least fifteen (15) days’ prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the holder, received by the Company within ten (10) days after the giving of any
such notice by the Company, to register any of the Registrable Securities not
previously registered, the Company will cause such Registrable Securities as to
which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Registrable Securities so registered by the holder of such Registrable
Securities (the “Seller” or “Sellers”). In the event that any registration
pursuant to this Section 11.1(ii) shall be, in whole or in part, an underwritten
public offering of common stock of the Company, the number of shares of
Registrable Securities to be included in such an underwriting may be reduced by
the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 11.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 11.1(ii) without thereby incurring any
liability to the Seller.

(iii) If, at the time any written request for registration is received by the
Company pursuant to Section 11.1(i), the Company has determined to proceed with
the actual preparation and filing of a registration statement under the 1933 Act
in connection with the proposed offer and sale for cash of any of its securities
for the Company’s own account and the Company actually does file such other
registration statement, such written request shall be deemed to have been given
pursuant to Section 11.1(ii) rather than Section 11.1(i), and the rights of the
holders of Registrable Securities covered by such written request shall be
governed by Section 11.1(ii).

(iv) The Company shall file with the Commission a Form S-1 registration
statement (the “Registration Statement”) (or such other form that it is eligible
to use) in order to register the Registrable Securities for resale and
distribution under the 1933 Act not later than thirty (30) days after the
Initial Closing Date (the “Filing Date”), and use its best efforts to cause to
be declared effective within the sooner of (A) sixty (60) days after the Filing
Date, or (B) within sixty (60) days after the actual date of filing of the
Registration Statement (unless such effectiveness is delayed solely by the
Commission’s review process such that audited financial statements for the year
ended December 31, 2004 will be required prior to the Commission declaring the
Registration Statement effective, then not later than April 30, 2005) (the
“Effective Date”). For purposes of this Section 11.1(iv), Registrable Securities
shall mean the Reserve Amount. The Company will register not less than a number
of shares of common stock in the aforedescribed registration statement that is
equal to the Initial Reserve. The Registrable Securities shall be reserved and
set aside exclusively for the benefit of each Subscriber and Warrant holder, pro
rata, and not issued, employed or reserved for anyone other than each such
Subscriber. The Registration Statement will immediately be amended or additional
registration statements will be immediately filed by the Company as necessary to
register additional shares of Common Stock to allow the public resale of all
Common Stock included in and issuable by virtue of the Registrable Securities.
It shall be deemed a Non-Registration Event if at any time after the Actual
Effective Date the Company has registered for unrestricted resale on behalf of
the Subscriber fewer than 100% of the Registrable Securities.

(v) In connection with the Shares issuable upon conversion of the Initial Notes
and Warrants which have not been included in the Registration Statement and the
Shares issuable upon conversion of the Second Closing Notes and Warrants, if any
(collectively “Additional Registrable Securities”), the Subscriber is granted
the identical registration rights described in the Transaction Documents except
that with respect to the Additional Registrable Securities, the Filing Date and
Effective Date shall be calculated respectively, thirty (30) days and sixty
(60) days from the earlier of the Approval Date or Second Closing Date. Without
the written consent of the Subscriber, no securities of the Company other than
the Registrable Securities will be included in the Registration Statement except
as disclosed on Schedule 11.1.

11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

(a) subject to the timelines provided in this Agreement, prepare and file with
the Commission a registration statement required by Section 11, with respect to
such securities and use its best efforts to cause such registration statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), and promptly provide to the holders of
the Registrable Securities copies of all filings and Commission letters of
comment and notify Subscribers and Grushko & Mittman, P.C. (by telecopier and by
email to Counslers@aol.com) within one (1) business day after (i) notice that
the Commission has no comments or no further comments on the Registration
Statement, and (ii) the declaration of effectiveness of the registration
statement, (failure to timely provide notice as required by this Section 11.2(a)
shall be a material breach of the Company’s obligation and an Event of Default
as defined in the Notes and a Non-Registration Event as defined in Section 11.4
of this Agreement);

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of two (2) years, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;

(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement;

(d) use its best efforts to register or qualify the Registrable Securities
covered by such registration statement under the securities or “blue sky” laws
of such jurisdictions as the Sellers shall request in writing, provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;

(e) if applicable, list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;

(f) immediately notify the Sellers when a prospectus relating thereto is
required to be delivered under the 1933 Act, of the happening of any event of
which the Company has knowledge as a result of which the prospectus contained in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers, and any
attorney, accountant or other agent retained by the Seller or underwriter, all
publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the seller, attorney,
accountant or agent in connection with such registration statement.

11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

11.4. Non-Registration Events. The Company and the Subscribers agree that the
Sellers will suffer damages if the Registration Statement is not filed by the
Filing Date and not declared effective by the Commission by the Effective Date,
and any registration statement required under Section 11.1(i) or 11.1(ii) is not
filed within 60 days after written request and declared effective by the
Commission within 120 days after such request, and maintained in the manner and
within the time periods contemplated by Section 11 hereof, and it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(i) the Registration Statement is not filed on or before the Filing Date,
(ii) is not declared effective on or before the Effective Date, (iii) the
Registration Statement is not declared effective within three (3) business days
after receipt by the Company or its attorneys of a written or oral communication
from the Commission that the Registration Statement will not be reviewed or that
the Commission has no further comments, (iv) if the registration statement
described in Sections 11.1(i) or 11.1(ii) is not filed within 60 days after such
written request, or is not declared effective within 120 days after such written
request, or (v) any registration statement described in Sections 11.1(i),
11.1(ii) or 11.1(iv) is filed and declared effective but shall thereafter cease
to be effective (without being succeeded within fifteen (15) business days by an
effective replacement or amended registration statement) for a period of time
which shall exceed 30 days in the aggregate per year (defined as a period of
365 days commencing on the date the Registration Statement is declared
effective) or more than 20 consecutive days (each such event referred to in
clauses (i), (ii), (iii), (iv) and (v) of this Section 11.4 is referred to
herein as a “Non-Registration Event”), then the Company shall deliver to the
holder of Registrable Securities, as Liquidated Damages, an amount equal to two
percent (2%) for each thirty (30) days or part thereof, thereafter of the
Purchase Price of the Notes remaining unconverted and purchase price of Shares
issued upon conversion of the Notes owned of record by such holder which are
subject to such Non-Registration Event. The Company must pay the Liquidated
Damages, at the Company’s option, in cash or an amount equal to two hundred
percent of such cash Liquidated Damages if paid in additional shares of
registered unlegended free-trading shares of Common Stock. Such Common Stock
shall be valued at a per share value equal to 75% of the average of the five
(5) lowest closing bid prices of the Common Stock as reported by Bloomberg L.P.
for the twenty (20) trading days preceding the first day of each thirty (30) day
or shorter period for which Liquidated Damages are payable. The Liquidated
Damages must be paid within ten (10) days after the end of each thirty (30) day
period or shorter part thereof for which Liquidated Damages are payable. In the
event a Registration Statement is filed by the Filing Date but is withdrawn
prior to being declared effective by the Commission, then such Registration
Statement will be deemed to have not been filed. All oral or written and
accounting comments received from the Commission relating to the Registration
Statement must be responded to within ten (10) business days. Failure to timely
respond is a Non-Registration Event for which Liquidated Damages shall accrue
and be payable by the Company to the holders of Registrable Securities at the
same rate set forth above. Notwithstanding the foregoing, the Company shall not
be liable to the Subscriber under this Section 11.4 for any events or delays
occurring as a consequence of the acts or omissions of the Subscribers contrary
to the obligations undertaken by Subscribers in this Agreement. Liquidated
Damages will not accrue or be payable pursuant to this Section 11.4 nor will a
Non-Registration Event be deemed to have occurred for times during which
Registrable Securities are transferable by the holder of Registrable Securities
pursuant to Rule 144(k) under the 1933 Act.

11.5. Expenses. All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of insurance and fee of one
counsel for all Sellers are called “Registration Expenses.” All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any additional counsel to
the Seller, are called “Selling Expenses.” The Company will pay all Registration
Expenses in connection with the registration statement under Section 11. Selling
Expenses in connection with each registration statement under Section 11 shall
be borne by the Seller and may be apportioned among the Sellers in proportion to
the number of shares sold by the Seller relative to the number of shares sold
under such registration statement or as all Sellers thereunder may agree.

11.6. Indemnification and Contribution.

(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.

(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities covered by such
registration statement.

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or
(ii) contribution under the 1933 Act may be required on the part of the Seller
or controlling person of the Seller in circumstances for which indemnification
is not provided under this Section 11.6; then, and in each such case, the
Company and the Seller will contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

11.7. Delivery of Unlegended Shares.

(a) Within three (3) business days (such third (3rd) business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Registrable Securities have been sold either
pursuant to the Registration Statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, and (iii) the
original share certificates representing the shares of Common Stock that have
been sold, and (iv) in the case of sales under Rule 144, customary
representation letters of the Subscriber and/or Subscriber’s broker regarding
compliance with the requirements of Rule 144, the Company at its expense,
(y) shall deliver, and shall cause legal counsel selected by the Company to
deliver, to its transfer agent (with copies to Subscriber) an appropriate
instruction and opinion of such counsel, directing the delivery of shares of
Common Stock without any legends including the legend set forth in Section 4(e)
above, issuable pursuant to any effective and current Registration Statement
described in Section 11 of this Agreement or pursuant to Rule 144 under the 1933
Act (the “Unlegended Shares”); and (z) cause the transmission of the
certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted Shares certificate, if
any, to the Subscriber at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Unlegended
Shares Delivery Date. Transfer fees shall be the responsibility of the Seller.

(b) In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares by crediting the account of Subscriber’s prime
Broker with DTC through its Deposit Withdrawal Agent Commission system. Such
delivery must be made on or before the Unlegended Shares Delivery Date.

(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11 hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Subscriber.
As compensation to a Subscriber for such loss, the Company agrees to pay late
payment fees (as liquidated damages and not as a penalty) to the Subscriber for
late delivery of Unlegended Shares in the amount of $100 per business day after
the Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 360 day period, the Company fails
to deliver Unlegended Shares as required by this Section 11.7 for an aggregate
of thirty (30) days, then each Subscriber or assignee holding Securities subject
to such default may, at its option, require the Company to redeem all or any
portion of the Shares and Warrant Shares subject to such default at a price per
share equal to 120% of the Purchase Price of such Common Stock and Warrant
Shares (“Unlegended Redemption Amount”). The amount of the aforedescribed
liquidated damages that have accrued or paid for the twenty day period prior to
the receipt by the Subscriber of the Unlegended Redemption Amount shall be
credited against the Unlegended Redemption Amount. The Company shall pay any
payments incurred under this Section in immediately available funds upon demand.

(d) In addition to any other rights available to a Subscriber, if the Company
fails to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement, within seven (7) business days after the Unlegended Shares Delivery
Date and the Subscriber purchases (in an open market transaction or otherwise)
shares of common stock to deliver in satisfaction of a sale by such Subscriber
of the shares of Common Stock which the Subscriber was entitled to receive from
the Company (a “Buy-In”), then the Company shall pay in cash to the Subscriber
(in addition to any remedies available to or elected by the Subscriber) the
amount by which (A) the Subscriber’s total purchase price (including brokerage
commissions, if any) for the shares of common stock so purchased exceeds (B) the
aggregate purchase price of the shares of Common Stock delivered to the Company
for reissuance as Unlegended Shares, together with interest thereon at a rate of
15% per annum, accruing until such amount and any accrued interest thereon is
paid in full (which amount shall be paid as liquidated damages and not as a
penalty). For example, if a Subscriber purchases shares of Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to $10,000 of
purchase price of shares of Common Stock delivered to the Company for reissuance
as Unlegended Shares, the Company shall be required to pay the Subscriber
$1,000, plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

(e) In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.7(a) and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.7(a), the Company may not refuse to
deliver Unlegended Shares based on any claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law, or for any other reason, unless, an injunction or temporary restraining
order from a court, on notice, restraining and or enjoining delivery of such
Unlegended Shares or exercise of all or part of said Warrant shall have been
sought and obtained and the Company has posted a surety bond for the benefit of
such Subscriber in the amount of 120% of the amount of the aggregate purchase
price of the Common Stock and Warrant Shares which are subject to the injunction
or temporary restraining order, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Subscriber to the extent Subscriber obtains judgment in
Subscriber’s favor.

12. (a) Right of First Refusal. Until one year after the Actual Effective Date,
the Subscribers shall be given not less than seven (7) business days prior
written notice of any proposed sale by the Company of its common stock or other
securities or debt obligations, except in connection with (i) full or partial
consideration in connection with a strategic merger, consolidation or purchase
of substantially all of the securities or assets of corporation or other entity,
and (ii) as has been described in the Reports or Other Written Information filed
with the Commission or delivered to the Subscribers prior to the Closing Date
(collectively the foregoing are “Excepted Issuances”). The Subscribers who
exercise their rights pursuant to this Section 12(a) shall have the right during
the seven (7) business days following receipt of the notice to purchase such
offered common stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale in the same proportion to each other
as their purchase of Notes in the Offering. In the event such terms and
conditions are modified during the notice period, the Subscribers shall be given
prompt notice of such modification and shall have the right during the seven
(7) business days following the notice of modification, whichever is longer, to
exercise such right.

(b) Offering Restrictions. Until the end of the Exclusion Period, the Company
will not issue any equity, convertible debt or other securities convertible into
common stock or equity of the Company without the prior written consent of the
Subscriber, which consent may be withheld for any reason.

(c) Favored Nations Provision. Other than the Excepted Issuances, if at any time
Notes are outstanding the Company shall offer, issue or agree to issue any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding) to any person or
entity at a price per share or conversion or exercise price per share which
shall be less than the Conversion Price in respect of the Shares, or if less
than the Warrant exercise price in respect of the Warrant Shares, without the
consent of each Subscriber holding Notes and/or Shares, then the Company shall
issue, for each such occasion, additional shares of Common Stock to each
Subscriber so that the average per share purchase price of the shares of Common
Stock issued to the Subscriber (of only the Common Stock or Warrant Shares still
owned by the Subscriber) is equal to such other lower price per share and the
Conversion Price and Warrant Exercise Price shall automatically be reduced to
such other lower price per share. The average Purchase Price of the Shares and
average exercise price in relation to the Warrant Shares shall be calculated
separately for the Shares and Warrant Shares. The foregoing calculation and
issuance shall be made separately for Shares received upon conversion and
separately for Warrant Shares. The delivery to the Subscriber of the additional
shares of Common Stock shall be not later than the closing date of the
transaction giving rise to the requirement to issue additional shares of Common
Stock. The Subscriber is granted the registration rights described in Section 11
hereof in relation to such additional shares of Common Stock except that the
Filing Date and Effective Date vis-à-vis such additional common shares shall be,
respectively, the sixtieth (60th) and one hundred and twentieth (120th) date
after the closing date giving rise to the requirement to issue the additional
shares of Common Stock. For purposes of the issuance and adjustment described in
this paragraph, the issuance of any security of the Company carrying the right
to convert such security into shares of Common Stock or of any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the issuance of such convertible security, warrant,
right or option and again at any time upon any subsequent issuances of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the Conversion Price in effect upon such
issuance. The rights of the Subscriber set forth in this Section 12 are in
addition to any other rights the Subscriber has pursuant to this Agreement, the
Note, any Transaction Document, and any other agreement referred to or entered
into in connection herewith.

(d) Option Plan Restrictions. The only officer, director, employee and
consultant stock option or stock incentive plan currently in effect or
contemplated by the Company has been submitted to the Subscribers or is
described on Schedule 12(d). No other plan will be adopted nor may any options
or equity not included in such plan be issued for so long as any sum is
outstanding under the Note.

(e) Maximum Exercise of Rights. In the event the exercise of the rights
described in Sections 12(a) and 12(c) would result in the issuance of an amount
of common stock of the Company that would exceed the maximum amount that may be
issued to a Subscriber calculated in the manner described in Section 7.3 of this
Agreement, then the issuance of such additional shares of common stock of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber is able to beneficially own such common stock without
exceeding the maximum amount set forth calculated in the manner described in
Section 7.3 of this Agreement. The determination of when such common stock may
be issued shall be made by each Subscriber as to only such Subscriber.

13. Security Interest. The Subscribers will be granted a security interest in
all the assets of the Company to be memorialized in a Security Agreement, a form
of which is annexed hereto as Exhibit G. The Subscribers will be granted a
security interest in all the assets of TGC to be memorialized in a Security
Agreement, a form of which is annexed hereto as Exhibit H. The Company will
execute such other agreements, documents and financing statements to be filed at
the Company’s expense with such jurisdictions, states and counties designated by
the Subscribers. The Company will also execute all such documents reasonably
necessary in the opinion of Subscriber to memorialize and further protect the
security interest described herein. The Subscribers will appoint a Collateral
Agent to represent them collectively in connection with the security interest to
be granted in the assets of the Company and TGC. The appointment will be
pursuant to a Collateral Agent Agreement, a form of which is annexed hereto as
Exhibit I.

14. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Diametrics Medical,
Inc., 3050 Centre Pointe Drive, Suite 150, St. Paul, MN 55113, Attn: David B.
Kaysen, President & CEO, telecopier number: (651) 639-8549, with a copy by
telecopier only to: Kenneth L. Cutler, Esq., Dorsey & Whitney LLP, 50 South
Sixth Street, Suite 1500, Minneapolis, MN 55402, telecopier number:
(612) 340-7800, and (ii) if to the Subscribers, to: the one or more addresses
and telecopier numbers indicated on the signature pages hereto, with an
additional copy by telecopier only to: Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, telecopier number: (212) 697-3575.

(b) Closing. The consummation of the transactions contemplated herein shall take
place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601,
New York, New York 10176, upon the satisfaction of all conditions to Closing set
forth in this Agreement. Each of the Initial Closing Date and Second Closing
Date is referred to as a “Closing Date”.

(c) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscribers have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.

(d)  Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

(e) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties and the individuals executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

(f) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity. Subject to
Section 14(e) hereof, each of the Company, Subscriber and any signator hereto in
his personal capacity hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

(g) Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that the
decision of each Subscriber to purchase Securities has been made by such
Subscriber independently of any other Subscriber and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Subscriber or by any agent or employee of any other
Subscriber, and no Subscriber or any of its agents or employees shall have any
liability to any Subscriber (or any other person) relating to or arising from
any such information, materials, statements or opinions. The Company
acknowledges that nothing contained in any Transaction Document, and no action
taken by any Subscriber pursuant hereto or thereto (including, but not limited
to, the (i) inclusion of a Subscriber in the Registration Statement and
(ii) review by, and consent to, such Registration Statement by a Subscriber)
shall be deemed to constitute the Subscribers as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Subscribers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges that each Subscriber shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that it has elected to provide all Subscribers
with the same terms and Transaction Documents for the convenience of the Company
and not because Company was required or requested to do so by the Subscribers.
The Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Subscribers are in any way
acting in concert or as a group with respect to the Transaction Documents or the
transactions contemplated thereby.

[THIS SPACE INTENTIONALLY LEFT BLANK]

1

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
LONGVIEW EQUITY FUND,
LP
600 Montgomery Street,
44th Floor
San Francisco, CA 94111
Fax: (415) 981-5302
/s/ Wayne H. Coleson
(Signature)
By: Wayne H. Coleson,
Investment Advisor
  $ 200,000.00       5,000,000     $ 133,333.00       3,333,325  
 
                               

2

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
LONGVIEW FUND, LP
600 Montgomery Street,
44th Floor
San Francisco, CA 94111
Fax: (415) 981-5302
/s/ S. Michael Rudolph
(Signature)
By: S. Michael
Rudolph, Investment
Advisor
  $ 350,000.00       8,750,000     $ 233,333.00       5,833,325  
 
                               

3

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
LONGVIEW INTERNATIONAL
EQUITY FUND, LP
600 Montgomery Street,
44th Floor
San Francisco, CA 94111
Fax: (415) 981-5302
/s/ Wayne H. Coleson
(Signature)
By: Wayne H. Coleson,
Investment Advisor
  $ 100,000.00       2,500,000     $ 66,667.00       1,666,675  
 
                               

4

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
MERCATOR MOMENTUM
FUND III L.P.
555 South Flower
Street, Suite 4200
Los Angeles, CA 90071
Fax: (213) 533-8285
Additional Copy:
                               
David C. Ulich, Esq.
Fax: (213) 620-1398
/s/ David Firestone
(Signature)
By: David
Firestone, Managing
Member, Mercator
Advisory Group LLC
  $ 160,000.00       4,000,000     $ 106,667.00       2,666,675  
 
                               

5

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
MERCATOR MOMENTUM
FUND L.P.
555 South Flower
Street, Suite 4200
Los Angeles, CA 90071
Fax: (213) 533-8285
Additional Copy:
                               
David C. Ulich, Esq.
Fax: (213) 620-1398
/s/ David Firestone
(Signature)
By: David Firestone,
Managing Member,
Mercator Advisory
Group LLC
  $ 230,000.00       5,750,000     $ 153,333.00       3,833,325  
 
                               

6

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (F)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
MONARCH POINTE FUND,
LTD.
555 South Flower
Street, Suite 4200
Los Angeles, CA 90071
Fax: (213) 533-8285
Additional Copy:
                               
David C. Ulich, Esq.
Fax: (213) 620-1398
/s/ David Firestone
(Signature)
By: David Firestone,
Managing Member,
Mercator Advisory
Group LLC
  $ 510,000.00       12,750,000     $ 340,000.00       8,500,000  
 
                               

7

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (G)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

DIAMETRICS MEDICAL, INC.
a Minnesota corporation

By:   /s/ David B. Kaysen   



      Name: David B. Kaysen
Title: President and CEO

Dated: December 14, 2004

                                 
 
  INITIAL CLOSING                        
 
  NOTE (INITIAL           SECOND CLOSING NOTE        
 
  CLOSING PURCHASE   INITIAL CLOSING   (SECOND CLOSING   SECOND CLOSING
SUBSCRIBER
  PRICE)   WARRANTS   PURCHASE PRICE)   WARRANTS
 
                               
CAMDEN INTERNATIONAL
Charlotte House,
Charlotte Street
P.O. Box N9204
Nassau, Bahamas
Fax: (415) 835-8320
/s/ Deirdre M. McCoy
(Signature)
By: Deirdre M.
McCoy, Director
  $ 250,000.00       6,250,000     $ 166,667.00       4,166,675  
 
                               

8